 

 

§. DISTRICT C RT
KeitRH eT COURT -Wi
UNITED STATES THESIERICT COURT

EASTERN DISTRICT OF oO C SIN
ui MAY 25 ts WD

 

 

UNITED STATES OF AMERICA, CLERK Ur CUURI

Plaintiff, case No. 2 1 -fR- 1 1 UJ

v. 18 U.S.C. §§ 1591(a)(1), (b)(1)(0),
2422(b), & 2423(b)]

PAUL S. OSTERMAN, Green Bay Division

Defendant.

 

INDICTMENT

 

COUNT ONE
(Sex Trafficking of a Child Under 14)

THE GRAND JURY CHARGES THAT:
Between approximately July 3, 2019, and July 5, 2019, in the State and Eastern District

of Wisconsin, the State and Northern District of Illinois, and elsewhere,

 

PAUL S. OSTERMAN,
in and affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, obtain,
maintain, solicit, and patronize JV-1, having had a reasonable opportunity to observe JV-1, and

knowing and in reckless disregard of the fact that JV-1 had not attained the age of 18 years and

 

would be caused to engage in a commercial sex act.

 

 

In violation of Title 18, United States Code, Sections 1591(a)(1), (b)(1), and (c).

Case 1:21-cr-00110-WCG Filed 05/25/21 Page 1of5 Document 1
 

 

COUNT TWO
(Enticement of a Minor)

 

THE GRAND JURY FURTHER CHARGES THAT:
Between approximately July 3, 2019, and July 5, 2019, in the State and Eastern District
of Wisconsin, the State and Northern District of Illinois, and elsewhere,
PAUL S. OSTERMAN,
using a facility and means of interstate commerce, did knowingly persuade, induce, and entice an

individual, JV-1, who had not attained the age of 18 years, to engage in sexual activity for which

 

 

any person could be charged with a criminal offense.

In violation of Title 18, United States Code, Section 2422(b).

 

 

 

 

Case 1:21-cr-00110-WCG Filed 05/25/21 Page 2of5 Document 1
 

 

COUNT THREE
(Travel with Intent to Engage in Illicit Sexual Activity)

THE GRAND JURY FURTHER CHARGES THAT:
Between approximately July 3, 2019, and July 5, 2019, in the State and Eastern District
of Wisconsin, the State and Northern District of Illinois, and elsewhere,
PAUL S. OSTERMAN
did travel in interstate commerce for the purpose of engaging in any illicit sexual contact with
another person, that is a commercial sex act with a person under the age of 18, in violation of
Title 18, United States Code, Section 1591(a)(1).

In violation of Title 18, United States Code, Section 2423(b).

 

Case 1:21-cr-00110-WCG Filed 05/25/21 Page 3o0f5 Document 1

 

 
 

FORFEITURE NOTICE

1. Upon conviction of the offense of sex trafficking of a child, in violation of 18
U.S.C. §§ 1591(a)(1), (b)(1) and (c) as set forth in Count One of this Indictment, the defendant
shall forfeit to the United States of America, pursuant to Title 18, United States Code, Sections
1594(d)(1) and (d)(2) any property constituting, or derived from, proceeds obtained, directly or
indirectly, as a result of the violation and any property used, or intended to be used, in any manner
or part, to commit, or to facilitate the commission of the offense. The property to be forfeited
includes, but is not limited to, a sum of money equal to the proceeds derived from the offense.

2. Upon conviction of the offenses of enticement of a minor and travel with intent to
engage in sexual activity, in violation of 18 U.S.C. §§ 2422(b) and 2423(b), as set forth in Counts
Two and Three of this Indictment, the defendant shall forfeit to the United States of America,
pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and 2428(a)(1), and Title 28,
United States Code, Section 2461(c), any property constituting, or derived from, proceeds
obtained, directly or indirectly, as a result of the violations and any property used, or intended to
be used, in any manner or part, to commit, or to facilitate the commission of the offenses. The
property to be forfeited includes, but is not limited to, a sum of money equal to the proceeds derived
from the offenses.

3. If any of the property described above, as a result of any act or omission by a

defendant: cannot be located upon the exercise of due diligence; has been transferred or sold to,

 

substantially diminished in value; or has been commingled with other property which cannot be

subdivided without difficulty, the United States of America shall be entitled to forfeiture of

Case 1:21-cr-00110-WCG Filed 05/25/21 Page 4of5 Document 1

 

 

 
 

 

substitute property, pursuant to Title 21, United States Code, Section 853(p), as incorporated by

Title 28, United States Code, Section 2461(c).

A TRUE BILL: _

      
   

 

 

et
“Mf bi DA? /
Dated: Yul ZL £ s Z LYZ)

ff
Uf

X Hz

om f

fon f ,
/ Lh. ALA, .
| Goo Me

f{ARD G.FROHLING
“Y Acting United States Attorney

 

Case 1:21-cr-00110-WCG Filed 05/25/21 Page 5of5 Document 1
